Citation Nr: 0202233	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  97-32 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of head and facial injury (other than scars of 
scalp) with secondary headaches, nausea, vomiting, 
sleeplessness, and aching joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to March 
1970.  This case comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which determined that new and material 
evidence had not been received to reopen the claim.

The veteran testified at an RO hearing in December 1997 and 
at a Board videoconference hearing before the undersigned 
Board Member in December 2001.  Originally, the veteran 
claimed that the residuals of the head injury were due to 
Agent Orange exposure, but at his RO hearing he amended this 
to claim them as secondary to an in-service head injury.  At 
the BVA videoconference hearing, the veteran appears to have 
raised a claim for either a nonservice-connected pension or a 
total disability rating based on individual unemployability 
(TDIU).  In a VA Form 21-4138 dated November 26, 1996, the 
veteran appears to have raised a claim for entitlement to 
compensation for tinnitus due to medication given to him at 
the VA Medical Center (VAMC), which has not been adjudicated.  
These matters are referred to the RO for clarification and 
any indicated action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of this 
claim.

2.  In an unappealed August 1971 rating decision, the RO 
denied the appellant's claim for service connection for 
residuals of a head injury.

3.  Evidence added to the record since the August 1971 RO 
decision is so significant that it must be considered to 
decide fairly the merits of the appellant's claim for 
entitlement to service connection for residuals of a head 
injury.

4.  In an August 1985 rating decision, the RO granted service 
connection for scars, laceration of scalp, received as a 
result of a December 1967 motor vehicle accident (MVA).

5.  Claimed residuals of head injury (other than scars of 
scalp) are not shown to be causally or etiologically related 
to any in-service head/facial injury or in any other way 
related to service.


CONCLUSIONS OF LAW

1.  The August 1971 rating decision that denied service 
connection for residuals of a head injury is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

2.  New and material evidence to reopen the appellant's claim 
for service connection for residuals of a head injury has 
been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 
(2001).

3.  Claimed residuals of a head injury (other than scars of 
scalp) were not incurred in or aggravated by service, to 
include on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the appellant's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, and provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  VA has also revised the provisions of 38 C.F.R. § 
3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Board also notes that the provisions of the 
VCAA do not require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
as described in 38 U.S.C.A. § 5108 (West 1991).  

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
residuals of a head injury (other than scars of scalp).  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for residuals of a head 
injury in an August 1971 rating decision, noting that 
residuals of head injury were not found upon examination 
during a June/July 1971 VA hospitalization.  By a letter 
dated August 27, 1971, the appellant was notified of the RO's 
action and was advised of his appellate rights, but no appeal 
was initiated within one year of the notification.  In an 
August 1985 rating decision, the RO granted service 
connection for laceration of scalp received as a result of a 
December 1967 MVA, noting that the veteran's separation 
examination report noted scars on top of head.  In October 
1996, the appellant sought to reopen his claim for service 
connection for a head and facial injury.  In a May 1997 
rating decision, the subject of this appeal, the RO 
determined that no new and material evidence adequate to 
reopen the claim for service connection for residuals of a 
head and facial injury had been submitted.  That decision 
noted that the new evidence showed that the appellant had a 
history of chronic nasal obstruction with septal deviation 
and that he had undergone a septoplasty in April 1996 but 
there was no evidence linking his current treatment to an MVA 
during active duty.  The appellant was notified of the 
decision and was advised of his appellate rights in June 1997 
and he perfected an appeal within one year of the 
notification. 

Since the appellant did not perfect an appeal of the August 
1971 RO decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

The Board finds that, in a June 1996 letter and a September 
1997 statement of the case (SOC), the appellant and his 
representative were advised by VA of the information required 
to reopen the claim.  In the SOC, the RO also notified the 
veteran of what was needed to establish entitlement to 
service connection.  Therefore, the Board may proceed with 
its appellate review without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Second, if VA determines that 
the evidence is new and material, VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).
The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below concludes that new and 
material evidence has been received to reopen the appellant's 
claim for service connection for residuals of head and facial 
injury (other than scars of scalp) with secondary headaches, 
nausea, vomiting, sleeplessness, and aching joints.  See 
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156(a).

At the time of the RO's August 1971 decision, the evidence of 
record included: the veteran's service medical records, a May 
1970 VA examination, and a June/July 1971 VA hospital report.  
These records showed that the veteran was treated for a 
billyclub injury to the head in November 1969, and that skull 
x-rays were negative; that his March 1790 separation 
examination noted scars on top of head; that he was 
hospitalized for a fractured mandible following being hit in 
that area in June 1971; and that no residuals of an in-
service head injury were found at the time of his last VA 
examination in July 1971.

The relevant evidence associated with the claims file after 
the RO's August 1971 decision includes: December 1967 
clinical records from the Seymour Johnson Air Force Base 
Hospital showing treatment for laceration of scalp due to an 
MVA received in April 1985; an August 1985 RO decision 
granting service connection for scar, laceration of scalp, 
due to a December 1967 MVA; a state workers' compensation 
claim for an April 1982 injury to his head, neck and back; an 
April 1996 VA hospital report showing septum surgery; VA 
treatment records from April to June 1998 showing diagnoses 
of, and treatment for, chronic headache/depression - anxiety; 
post-traumatic stress disorder (PTSD), post-concussion 
syndrome, alcohol dependence (in remission), nausea, 
dizziness, and vascular-type headaches; private treatment 
records from December 1997 to February 2001 showing treatment 
for neck problems, generalized seizure disorder, complex 
partial seizure disorder, cervical disc displacement, muscle 
contraction headaches, and PTSD; Social Security 
Administration (SSA) claim records; transcripts from December 
1997 RO and December 2001 BVA videoconference hearings; a 
factsheet about epilepsy; September and October 2000 VA 
examination reports; and various statements from the veteran 
and his representative.

The Board finds that the evidence received since its August 
1971 decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  In this regard, the relevant evidence 
received since the August 1971 rating decision shows that the 
veteran has been assessed with neck and headache/seizure 
disorders, which private physicians have linked to in-service 
head injuries, and that an October 2000 VA examiner opined 
that the veteran's current complaints are not the result of 
previous traumas sustained in 1967 and 1969.  These records, 
when considered in conjunction with evidence previously of 
record, appear to indicate that the veteran might have 
various disorders that are related to an in-service head 
injury.  This constitutes evidence that is so significant 
that it must be considered in order to decide fairly the 
merits of the claim.  As such they constitute new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for residuals of head and facial 
injury (other than scars of scalp) with secondary headaches, 
nausea, vomiting, sleeplessness, and aching joints.  
Therefore, the veteran's claim of entitlement to service 
connection for residuals of head and facial injury (other 
than scars of scalp) with secondary headaches, nausea, 
vomiting, sleeplessness, and aching joints is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

As the Board has reopened the veteran's claim, it must 
ascertain whether the requirements of notice and duty to 
assist requirements of the VCAA been satisfied before 
considering the claim on the merits.

First, the RO notified the veteran of the evidence needed to 
substantiate his claim in the SOC and subsequent supplemental 
statements of the case (SSOCs).  In particular, the RO 
notified the veteran that for service connection there must 
be evidence of a current disability, evidence of a disease or 
injury due to service, and evidence of a link between the 
disability and service.  Although the August 1971 RO decision 
initially determined that no new and material evidence had 
been received, in later SSOCs the hearing officer initially 
denied the claim as not well grounded and the RO later 
considered the claim on the merits and denied the claim 
informing him that there was no competent evidence showing 
that his current symptomatology (other than scars to the 
scalp) was related to in-service head injuries.  The RO 
provided the veteran several opportunities to present 
argument and additional evidence on this matter.  The veteran 
and his representatives took advantage of this opportunity by 
offering testimony at two separate hearings and submitting 
written statements.

Second, the RO afforded the veteran VA examinations in June 
1998 and September and October 2000 and secured VA and non-VA 
evidence identified by the veteran as being pertinent to his 
claim, including private outpatient treatment records from 
December 1997 to February 2001 and VA inpatient and 
outpatient treatment records.  The Board is unaware of any 
other available evidence that might substantiate the 
veteran's claim.  In light of the foregoing, the Board finds 
that the RO has notified the veteran of the evidence needed 
to substantiate his claim and has obtained and fully 
developed all relevant evidence necessary for an equitable 
disposition.  As such, there has been no prejudice to the 
veteran that would warrant another remand, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Bernard, supra.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, including organic brain disease and 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence. 

Service medical records show that the veteran was treated at, 
and released after two days from, the Seymour Johnson Air 
Force Base Hospital for laceration of scalp sustained in an 
MVA in December 1967 and that he was treated for a billyclub 
injury to the head in November 1969 and skull x-rays were 
negative.  His March 1790 separation examination noted scars 
on top of head and in the medical history portion of the 
report the veteran specifically denied that he had painful 
joints, frequent or severe headaches, dizziness, or fainting 
spells.  

Following his discharge from service, a May 1970 VA 
examination report showed complaints associated with coughing 
but otherwise the examination was normal.  In June 1971, he 
was hospitalized for a fractured mandible following being hit 
in the jaw, and no residuals of an in-service head injury 
were found at that time.

At a December 1997 RO hearing, the veteran testified that he 
had sustained two head injuries while in service: the first 
as a passenger in an MVA in December 1967 and the second as 
the result of an assault in 1969.  He recalled losing 
consciousness at the time of the first incident and indicated 
that he returned to his unit after two days of treatment and 
that his stitches were removed.  The veteran testified that 
he used aspirin occasionally afterwards, but did not describe 
any significant treatment even though he felt that his memory 
and mental abilities were impaired as a result of the MVA.  
He did not feel that alcoholism was a factor.

In a December 1967 private chiropractic treatment record, the 
veteran was noted as having various somatic complaints, which 
he ascribed to an MVA in the 1970's and an assault in the 
1980's.  At his RO hearing, the veteran stated that he felt 
that the therapist had gotten these dates wrong.

Evaluation reports done in 1996 and 1997, in conjunction with 
an SSA disability claim, show diagnoses of dysthymia and 
post-concussion syndrome and two evaluators noted that there 
was no documentation of episodes of blackouts or of brain 
damage or tumor, that the veteran had memory problems only, 
and that any impairment was not severe.

VA treatment records and examination reports from April 1995 
to June 2001 reflect that the veteran complained of 
headaches, dizziness, nausea, difficulty concentrating and 
lack of motivation, and ascribed his symptomatology to in-
service head injuries.  A January 1996 VA neuropsychologist 
opined that there was significant emotional distress 
characterized by anxiety, depression, feelings of severe 
emotional distress, self-dissatisfaction, suspiciousness of 
others and feelings of inadequacy, and that the effects of a 
mild closed head injury could not be clearly evaluated until 
the veteran was less distressed.  An October 1996 VA special 
psychological evaluation showed exaggeration of symptoms, but 
not malingering.  The impression was that the symptoms were 
associated with anxiety and were more consistent with a 
psychological problem than with a physical consequence of 
head trauma.  The veteran had a history of alcoholism up 
until several months before the evaluation and he described 
his functioning as declining since the 1980's.  Possible 
organic brain damage or PTSD was considered.  It was noted 
that his employment had been terminated due to driving under 
the influence (DUI) in 1995.  An October 1996 VA PTSD 
examiner concluded that the veteran's symptoms were atypical 
for PTSD and diagnosed him with an adjustment disorder with 
mixed anxiety.  The veteran was reexamined the same month and 
the second VA examiner diagnosed PTSD but felt that the major 
problems were depression and alcohol dependence.  Later VA 
treatment records include diagnoses of depression due to head 
injury and chronic pain, organic affective syndrome and 
somatoform pain disorder. 

In a June 1998 VA brain and spinal cord examination report, 
the examiner noted that, although the veteran claimed that he 
was unconscious when first found after the 1967 MVA, the 
records did not include records from EMS personnel, and 
service medical records indicated that he had scalp 
lacerations that required suturing, that he was complaining 
of headache, that he was alert and coherent at the time of 
the examination, and that he was discharged the following 
day.  The veteran stated that he had twelve hours of amnesia; 
however, there was no evidence of that in the service medical 
records.  The second episode indicated that the veteran was 
hit with a billyclub on the back of the head in November 
1969, that he sustained a 1 millimeter laceration over the 
posterior occipital region, that he did not lose 
consciousness and that skull films showed no evidence of a 
fracture associated with the 1967 MVA or the 1969 assault.  A 
June 1971 treatment record, however, showed that the veteran 
was treated for a left mandibular fracture sustained in a 
barroom fight.  An examination associated with joining the 
Reserves in 1973 reflected no residual damage from head 
injuries sustained in 1967 and 1969.  The veteran worked as a 
long-distance trucker after service and reported that his 
problems with dizziness, headaches and neck pain began about 
1980 and driving at altitudes exacerbated his headaches.  A 
1995 neurological examination for lightheadedness and head 
discomfort reflected a normal physical examination as well as 
a computed tomography (CT) scan of the brain, which showed no 
evidence of injury to the skull or to the brain.  On 
examination, the veteran had scars over the forehead, bridge 
of the nose and scalp that were consistent with the 
lacerations described for the 1967 and 1969 traumas; but the 
examiner found no evidence of neurologic dysfunction.  The CT 
scan did not reveal evidence of cerebral or cranial defects 
associated with the two in-service episodes of head trauma.  
The examiner noted that the veteran did not manifest symptoms 
of lightheadedness and headaches until almost ten years after 
the head trauma.  Further complicating the veteran's 
presentation was the presence of alcohol abuse with bar-
related fights, as documented by the June 1971 jaw fracture 
and other notations of substance abuse other than alcohol in 
the record.  And, although the veteran claimed that he was no 
longer abusing drugs or alcohol, his prior history of 
substance abuse made it extremely difficult to attribute any 
of his current symptoms to the head traumas in 1967 and 1969.  
The examiner did not believe that the veteran's complaints 
(headaches, nausea, vomiting, sleeplessness, dizziness and 
aching joints) were the result of the in-service head 
injuries because: (1) the 1967 and 1969 head injuries were 
not associated with skull fractures nor were they associated 
with cerebral injury; (2) the service medical records did not 
indicate any episodes of loss of consciousness or amnesia 
associated with the two episodes of head trauma and the 
veteran admitted that his symptoms did not really begin until 
1980; and (3) the veteran's history of alcohol and substance 
abuse made it difficult to attribute any of the physical 
complaints that he had to the prior head traumas.  In sum, 
the examiner concluded that the veteran's current complaints 
were not attributable to the in-service head trauma because 
he had no neurologic deficits on examination and there was no 
evidence of bony injury to the skull or to the brain 
parenchyma.  

In private treatment records from August 1998 to February 
2001, R. J. B., M.D. indicated that the veteran's PTSD, 
complex partial seizure disorder and chronic daily headaches 
were all secondary to the original MVA and trauma to the head 
when he was assaulted while in the service as a Marine.  An 
August 1998 magnetic resonance imaging (MRI) of the brain was 
normal.

In a June 1999 statement, the veteran reported that he was 
unconscious after the 1967 MVA and that rescue workers took 
him away in an ambulance.  He stated that his scalp fell from 
his head into his hands.  The veteran also reported being 
unconscious after a 1969 assault.

A September 2000 VA psychological examination report 
reflected that psychological testing indicated a profile of 
someone who was often quite distressed and somatically 
preoccupied and did not easily see the psychological aspects 
of their problems and blamed physical ailments.  The pattern 
suggested a somatization disorder.  A VA psychiatric 
examination done the same day included a diagnosis of 
somatization disorder.  

At an October 2000 VA neurological examination, the examiner 
noted that he had reviewed the claims file and that 
inconsistencies had been found.  The veteran reported that he 
lost consciousness after the 1967 MVA, that his scalp was 
severed from his skull, that he went into shock, and that he 
could not remember much more.  He also stated that his head 
was cracked open in an assault in 1970 and that his headaches 
had been more problematic since 1980 and had been a daily 
event in the 1990's.  The veteran complained of memory loss, 
occasional dizziness with falls, lightheadedness, confusion, 
and lack of concentration.  On examination, the veteran was 
mildly anxious and there were multiple scalp scars.  Cranial 
nerve, coordination and motor examination were normal.  Due 
to the veteran's change in history, the examiner relied on 
the claims file and previous reports of history as well as 
correlating with the veteran.  The examiner concluded that 
the veteran's complaints of headache, confusion, and 
dizziness were not likely to be caused by trauma sustained in 
1967 and 1969.  He indicated that the veteran's report of 
having lost consciousness for ten hours after the second 
incident was not borne out by the claims file and that this 
supported a somatization disorder, which was found on the 
most recent neuropsychological evaluation.  The examiner 
stated that the veteran's problem with somatization seemed to 
cause him to change history over time.

At the December 2001 BVA videoconference hearing, the veteran 
testified that he had a very bad car accident and the top of 
his head opened up and that in 1970 there was another injury, 
an assault, in the same area of the head.  He stated that he 
has headaches, nausea, vomiting, blackouts, confusion, 
disorientation, and partial epilepsy due to the head trauma.  
The veteran admitted that his symptoms were not too bad until 
1980 and that it was not until 1995 that he decided to take 
the time to get his health together.

The Board has carefully considered the merits of the 
veteran's contentions and the medical evidence in support of 
those contentions in weighing the evidence for and against 
his claim.  However, for the following reasons, the Board 
finds that service connection for residuals of head and 
facial injury (other than scars of scalp) with secondary 
headaches, nausea, vomiting, sleeplessness, and aching joints 
is not warranted.

The veteran has been diagnosed with headaches, cervical disc 
disease and seizure disorders, satisfying the first element 
of a claim for service connection.  See Caluza, supra.  
However, there is no competent medical evidence of a causal 
link between these diagnoses and active service. 

In this case, the record contains private and VA medical 
records that appear to support the position that the 
veteran's claimed symptomatology is related to service.  "It 
is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . . "  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board recognizes that there is some medical evidence that 
supports the position that the veteran has residuals other 
than scalp scars that may be causally related to in-service 
head injuries.  August 1998 to February 2001 private 
treatment records from R. J. B., M.D. indicate that the 
veteran's PTSD, complex partial seizure disorder and chronic 
daily headaches are all secondary to the original 1967 MVA 
and trauma to the head when he was assaulted while in the 
service as a Marine.  A December 1967 private chiropractic 
record indicates that the veteran was being treated for neck 
problems that had their onset in an MVA in the 1970's and a 
personal assault in 1980.  The Board observes that Dr. R. J. 
B. and the chiropractor did not see the appellant until 1997 
and 1998, more than twenty-seven years after his discharge 
from active duty, and that the findings of service medical 
records, Reserve medical records and VA examinations soon 
after service present more complete information regarding the 
veteran's medical history.  Neither the chiropractor's nor 
Dr. R. J. B.'s opinion indicates the basis of their nexus 
opinion to be specific clinical or test findings or to be 
based on a review of service medical records.  Similarly, 
post-service VA treatment records indicate that the veteran 
reported that his symptoms stemmed from in-service head 
injuries.  The Board may consider a physician's opinion to be 
of less weight and credibility when the basis of the opinion 
is shown to be less than complete or contradicted by other 
evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  While a physician can render an opinion based upon 
his examination of the veteran, without a thorough review of 
the record, his opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the appellant.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  The Board is not bound to accept medical opinions or 
conclusions, which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Medical possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, the Board finds that the 
chiropractor's and Dr. R. J. B.'s opinions and VA treatment 
records suggesting a link between the appellant's claimed 
symptomatology and in-service head traumas to be unpersuasive 
since the bases for these opinions are speculative in nature 
and based on the veteran's self-reported history.

The Board finds that the opinions of the June 1998 and the 
October 2000 VA examiners are of far more probative weight 
when compared to those above.
There is no competent medical evidence showing a nexus 
between in-service head injuries and post-service 
symptomatology claimed as secondary complications.  As the VA 
examiners noted, the evidence shows that the veteran had a 
head injury in December 1967 with residual scalp scars and 
that a 1969 head injury did not show any significant brain 
damage.  No organic disease of the central nervous system or 
arthritis was shown during the first year after separation.  
All claimed secondary complications were not medically 
demonstrated until many years after separation.  In the 
interim, there had been a history of chronic alcohol and 
substance abuse, which might account for development of the 
symptomatology.  There is also a question of possible 
intercurrent injuries after service, most notably a June 1971 
barroom brawl during which the veteran's jaw was fractured 
and an April 1982 Workers' Compensation injury to his head, 
neck and back.  The October 2000 VA opinion is bolstered by 
contemporaneous VA psychological and psychiatric examinations 
completed within a month of the opinion, which include a 
diagnosis of somatization disorder, and evaluation reports 
done in conjunction with an SSA disability claim, which noted 
that there was no documentation of episodes of blackouts or 
of brain damage or tumor, that the veteran had memory 
problems only, and that any impairment was not severe.

The Board agrees with the June 1998 VA examiner that, 
although the veteran claimed that he was no longer abusing 
drugs or alcohol, his prior history of substance abuse makes 
it extremely difficult to attribute any of his current 
symptoms to head trauma in 1967 and 1969.  Both the June 1998 
and October 2000 VA examiners support their opinions with 
extensive reference to the history in the claims file and 
actual findings on physical examinations.  In support of his 
opinion that the veteran's complaints (headaches, nausea, 
vomiting, sleeplessness, dizziness and aching joints) were 
not the result of the in-service head injuries, the June 1998 
VA examiner noted that: (1) the 1967 and 1969 head injuries 
were not associated with skull fractures nor were they 
associated with cerebral injury; (2) the service medical 
records did not indicate any episodes of loss of 
consciousness or amnesia associated with the two episodes of 
head trauma and the veteran admitted that his symptoms did 
not really begin until 1980; and (3) the veteran's history of 
alcohol and substance abuse made it difficult to attribute 
any of the physical complaints that he had to the prior head 
trauma.  In sum, the June 1998 examiner concluded that the 
veteran's current complaints were not attributable to the in-
service head trauma because he had no neurologic deficits on 
examination and there was no evidence of bony injury to the 
skull or to the brain parenchyma.  Similarly, the October 
2000 VA neurological examiner noted that he had found 
inconsistencies between the veteran's self-reported history 
and the claims file.  Due to the veteran's change in history, 
the examiner relied on the claims file and previous reports 
of history as well as correlating with the veteran.  In 
particular, the examiner pointed out that the veteran's 
report of having lost consciousness for ten hours after the 
second incident was not borne out by the claims file and that 
this supported a somatization disorder, which was found on 
the most recent neuropsychological evaluation.  The examiner 
concluded that the veteran's complaints of headache, 
confusion, and dizziness were not likely to be caused by 
trauma sustained in 1967 and 1969.  The examiner added that 
the veteran's problem with somatization seemed to cause him 
to change history over time.

In reaching this decision, the Board has considered the 
factsheet on epilepsy, submitted by the veteran, regarding 
the nature and etiology of epilepsy and his testimony that 
his physicians have indicated that his epilepsy could be 
caused by head trauma.  Although the factsheet generally may 
support the veteran's claim it also indicates that in half of 
all cases no cause can be found.  The Board does not assign 
this type of evidence much weight, as it does not establish a 
relationship between the veteran's epilepsy (seizure 
disorder) and his period of service with any degree of 
certainty.  Further, this factsheet evidence does not address 
the facts that are specific to the veteran's case, as was 
done by the June 1998 and October 2000 VA examiners.  Medical 
treatise evidence, however, can provide important support 
when combined with an opinion of a medical professional.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
the record does not contain an opinion of a medical 
professional linking or suggesting a link between the 
veteran's epilepsy and his period of service.  Thus, the 
Board concludes that this factsheet is insufficient to 
establish the required medical nexus opinion. 

The only remaining evidence in support of the veteran's claim 
is his own opinion and that of his representative linking his 
claimed disorder(s) to in-service head injuries.  They assert 
and the veteran has testified that the symptoms he now 
experiences had their onset as a result of in-service MVA and 
assault injuries in 1967 and 1969.  The law provides that, 
with respect to questions involving diagnosis or medical 
causation and nexus, credible medical evidence is required.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  However, 
being lay persons, they are is not competent to opine as to 
matters that require medical expertise.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 92 (1993); Espiritu v. Derwinski, 2. Vet. App. 492 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  Hence, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
residuals of head and facial injury (other than scars of 
scalp) with secondary headaches, nausea, vomiting, 
sleeplessness, and aching joints and that such claim must be 
denied.

The Board considered the benefit-of-a-doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claim; the doctrine is not applicable.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

New and material evidence sufficient to reopen the claim for 
service connection for residuals of head and facial injury 
(other than scars of scalp) with secondary headaches, nausea, 
vomiting, sleeplessness, and aching joints has been submitted 
and the claim is reopened; the appeal is allowed to this 
extent only.

Entitlement to service connection for residuals of head and 
facial injury (other than scars of scalp) with secondary 
headaches, nausea, vomiting, sleeplessness, and aching joints 
is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

